DETAILED ACTION

	Claims 1 – 9, which are currently pending, are fully considered below.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on PCT/JP2018/021423. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	Authorization for an examiner’s amendment to the claims was given by applicant’s representative, Carl J Pellegrini, Reg. No. 40,766, on December 30, 2021.

Please amend claims 1, 4, and 7 as follows:

1.	An information processing apparatus comprising a processor and memory storing instructions, the processor is configured to execute the instructions to:
acquire multiple data streams, each of the data streams representing the time sequence of observed data along with time stamps thereof; recursively perform, till a present termination condition is met:
assign one of clusters to each input data stream by sampling a cluster identity for each input data stream from a cluster identity distribution, wherein in the assignment of the 
for each cluster, update dynamics of the cluster by optimizing a proposal posterior for the dynamics of the cluster;
for each data stream, update individual response of the data stream by optimizing a proposal posterior for the individual response of the data stream, the individual response of the data stream representing sensitivity of the data stream towards the dynamics of the cluster to which the data stream is assigned;
for each data stream, update the latent states of the data stream based on the updated individual response of the data stream;
for each data stream, for each time stamp, update an observation model of the data stream at the time stamp by transforming the latent states of the data stream at the time stamp into parameters of the observation model using transformation function corresponding to a data type of the data stream, transformation function being different for each data type; and
for each cluster, generate a model data based on cluster identity distribution, the dynamics of the cluster, the dynamics of each data stream assigned to the cluster, and the latent states corresponding to each data stream assigned .to the cluster.
4.	A control method performed by a computer, the control method comprising: 
	acquiring multiple data streams, each of the data streams representing the time sequence of observed data along with time stamps thereof; 
recursively performing, till a present termination condition is met: 
assigning one of clusters to each input data stream by sampling a cluster identity for each input data stream from a cluster identity distribution, wherein in the assignment of the cluster identity, the cluster identity distribution is updated through optimization of parameters of the cluster identity distribution; 
for each cluster, updating dynamics of the cluster by optimizing a proposal posterior for the dynamics of the cluster; 
for each data stream, updating individual response of the data stream by optimizing a proposal posterior for the individual response of the data stream, the individual response of the data stream representing sensitivity of the data stream towards the dynamics of the cluster to which the data stream is assigned; 
for each data stream, updating the latent states of the data stream based on the updated individual response of the data stream; 
for each data stream, for each time stamp, updating an observation model of the data stream at the time stamp by transforming the latent states of the data stream at the time stamp into parameters of the observation model using transformation function corresponding to a data type of the data stream, transformation function being different for each data type; and 
for each cluster, generating a model data based on cluster identity distribution, the dynamics of the cluster, the dynamics of each data stream assigned to the cluster, and the latent states corresponding to each data stream assigned .to the cluster.
7.	The non-transitory computer readable storage medium storing a program to:
acquire multiple data streams, each of the data streams representing the time sequence of observed data along with time stamps thereof; 
recursively perform, till a present termination condition is met: 
assign one of clusters to each input data stream by sampling a cluster identity for each input data stream from a cluster identity distribution, wherein in the assignment of the cluster identity, the cluster identity distribution is updated through optimization of parameters of the cluster identity distribution; 
for each cluster, update dynamics of the cluster by optimizing a proposal posterior for the dynamics of the cluster; for each data stream, update individual response of the data stream by optimizing a proposal posterior for the individual response of the data stream, the individual response of the data stream representing sensitivity of the data stream towards the dynamics of the cluster to which the data stream is assigned; 
for each data stream, update the latent states of the data stream based on the updated individual response of the data stream;
 for each data stream, for each time stamp, update an observation model of the data stream at the time stamp by transforming the latent states of the data stream at the time stamp into parameters of the observation model using transformation function corresponding to a data type of the data stream, transformation function being different for each data type; and
for each cluster, generate a model data based on cluster identity distribution, the dynamics of the cluster, the dynamics of each data stream assigned to the cluster, and the latent states corresponding to each data stream assigned .to the cluster.

Allowable Subject Matter
Claims 1 – 9 are allowed.

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        December 31, 2021